Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1,2,4,6,7,9,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori US 2011/0256270 in view of Weder(US 5636495).
Regarding claim 1, Fujimori discloses a rice wrapper comprising: an outer film (outer film 14) being formed into a rectangular shape having a long side and a short side (Fig. 1-3, [0016], [0049]) and provided with a band shaped separable part (strip shaped dividable part 12) along the long side of the outer film (Fig.1-3 [0049]), an inner film (inner film 16) which includes a first inner film and a second inner film (16a, 16b) on the outer film, wherein end edge parts in a direction of a width of the first and second 
Fujimori discloses that a foodstuff sheet (eatable sheet 18) is inserted between the outer film and the inner film ([0009]), wherein a first separated part (one side part) of the outer film separated by the band shaped separable part (12) and the first inner film (16a) connected to the first separated part, is separable from a second separated part (other side part) of the outer film by the band shaped separable part ([0053], [0068]) and the second inner film (16b) is connected to the second separated part of the outer film when the outer film is separated by the band shaped separable part ([0068]). 
Fujimori discloses that one corner part (corner A) between the one short side (10a) and the other long side (10d) of the rice wrapper is positioned on a middle part of the one long side (10c) in which the cutting part is provided, the one corner part (corner A) is wound as an inner winding part (inner wrapping part 22), and a part of the other short side (10b) of the rice wrapper is wound on the inner winding part as an outer winding part (outer wrapping part 24) and fixed on the inner winding part, thereby the rice wrapper is formed into a deformed cone shape in which a middle part of the other long side (10d) is formed as an apex (Fig. 9A) (corner A which is formed by the short side 10a and long side 10d of the wrapper 10 is placed on an intermediate part of the long side 10c, the part nearer the corner A is wound as the inner wrapping part 22, the part of the wrapper 10 located nearer the short side 10b is wound on the inner wrapping part 22, as the outer wrapping part 24, and fixed to the inner wrapping part 22 so that the wrapper which is formed into the deformed cone shape and in which an 
Fujimori does not specifically that that the outer film is provided with a first mark for positioning the part on the other short side which is rolled as an outside rolled part when the deformed conical shape is formed. Fujimori also does not teach that a second mark is provided to the one long side, located closer to the other short side than to the middle part which becomes the apex, and corresponds to the first mark when the second mark is wound as the outer winding part. Fujimori further does not teach wherein a fifth mark is provided to a position at which a vertex of the corner part between the one short side and one long side to be positioned so that the one corner part between the one short side and the one long side is placed at the intermediate part of the opposite other long side and the one long side is made perpendicular 
However, Weder teaches a wrapping for a floral grouping which contains tick marks that indicate proper placement of the floral arrangement for precise and efficient wrapping. It would have been obvious to include markings on the rice wrapper of Fujimori as taught in Weder in order properly indicate where the user should place the rice and fold the rice wrapper to achieve the desired conical shape. It would have been obvious to adjust the placement of these marks in order to achieve that desired shape. 
Regarding claim 2, Fujimori is silent on a first mark for positioning a side of the part on the other short side which will be rolled as the outside part. However, as stated above, It would have been obvious to include markings on the rice wrapper of Fujimori as taught in Weder in order properly indicate where the user should place the rice and 
Regarding claims 4,9, Fujimori is silent on the apex angle of the deformed conical shape indicated by the first and second marks. However, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  
Regarding claims 6,11-12, Fujimori teaches a covered member provided to a bottom part of the deformed conical part formed into the deformed conical shape so as to cover the opened bottom part of the deformed conical part by bending the covering member([0096]).
Regarding claim 7, Fujimori teaches the rice wrapper of claim 1 and the cover but is silent on the third and fourth mark for positioning, which are used when bending the cover member to cover the opened bottom part of the deformed conical part and fixing the same to the outer film. However, it would have been obvious to place third and fourth marks as is known in the packaging art taught in Weder in order to indicate to the consumer where to fix the cover to the bottom part. 

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
The applicant argues that Weder merely provides marks showing where to place the flowers and not a first, second, and fifth mark showing how to roll the rice wrapper to 
	Weder merely teaches the concept of tic marks to demonstrate where to place an object(flowers) in order to probably wrap a similar material(flower wrapping) around flowers. Therefore, it would have been obvious to place similar marks on the rice wrapper of Fujimori in order to aid the chef in probably wrapping and preparing the wrapped rice product. It would have been obvious to adjust the placement of these marks in order to achieve that desired shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791